Citation Nr: 1435066	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to service connection for residuals of a neck injury, to include arthritis.

4.  Entitlement to service connection for residuals of a shrapnel injury to the neck.

5.  Entitlement to service connection for residuals of an injury to the face, to include a shrapnel injury and scars.

6.  Entitlement to service connection for a dental condition, to include chipped teeth, an abscessed tooth, and gum damage.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to May 1949, and from November 1950 to May 1952.  He died on July [redacted], 2011.  In March 2012, the Veteran's surviving spouse submitted a motion for substitution to continue the Veteran's appeal to completion.  In April 2014, the RO granted the appellant's request for substitution.  38 U.S.C.A. § 5121A (West Supp. 2013).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his May 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a central office hearing before a Veterans Law Judge of the Board.  In a later May 2014 Certification of Appeal filed subsequent to the Veteran's death, the appellant stated that she wished to withdraw the request for a hearing.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of pneumonia.

2.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of residuals of a concussion.

3.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of residuals of a neck injury, to include arthritis.

4.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of residuals of a shrapnel injury to the neck.

5.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of residuals of an injury to the face, to include a shrapnel injury and scars.

6.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of a dental condition, to include chipped teeth, an abscessed tooth, and gum damage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for residuals of a concussion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for residuals of a neck injury, to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for residuals of a shrapnel injury to the neck have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for service connection for residuals of an injury to the face, to include a shrapnel injury and scars have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for service connection for a dental condition, to include chipped teeth, an abscessed tooth, and gum damage have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The appellant has been substituted as the claimant in place of the Veteran.  Notice and assistance provided to the Veteran is imputed to the appellant.  See 38 U.S.C.A. § 5121A; see also Notice of Proposed Rulemaking, Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666, 8,672-3 (notice under the duty to notify is sent to a substitute only if notice to the deceased claimant was inadequate and assistance under the duty to assist is provided to the substituted claimant to the extent practicable).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for pneumonia, residuals of a concussion, residuals of a neck injury to include arthritis, residuals of a shrapnel injury to the neck, residuals of an injury to the face, and a dental condition.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

January and July 2008 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  As the appellant has substituted for the Veteran in these claims, she is charged with all notice provided to him.  In particular, the July 2008 letter advised the Veteran that the RO needed him to execute a 21-4142 in favor of Dr. G.O., whom the Veteran identified as having provided relevant treatment.  The Veteran did not respond. 


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records properly identified by the Veteran and for which 21-4142s were executed have been obtained.  The Veteran also did not indicate that he was in receipt of SSA benefits on account of disability.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's private medical records from 1971 and 1977 reflect treatment of the Veteran's neck and cervical spine.  There, however, is no current probative evidence that the Veteran had any of the claimed disabilities, despite efforts by the RO to procure information/consent forms to allow the RO to assist the Veteran in obtaining this evidence.  The Veteran has not specifically contended that he has had symptoms of the claimed disabilities (other than numbness of the lip) ever since service.  Rather, the Veteran has provided general conclusory statements that the claimed disabilities are related to service.  In regard to numbness of the lip, the complaint cannot be evaluated for purposes of determining the underlying etiology as the Veteran is deceased.  Any purported medical opinion attempting to link a complaint of numbness (with no underlying diagnosis) would be based on pure speculation, which cannot form the basis of service connection.  As there is no probative evidence of a current disability, there is no reasonable possibility that a nexus opinion can substantiate the claim.  Therefore, opinions will not be obtained.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Veteran was in receipt of the Korean Service Medal with 1 Star and a Purple Heart.  The Veteran's participation in combat is proven.  However, regardless of the existence of an in-service occurrence, service connection first requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

A.  Pneumonia

The Veteran contends that he is entitled to service connection for pneumonia because he had pneumonia in service. 

Service Treatment Records (STRs) dated January 1948 show the Veteran was admitted into the hospital for pneumonia.  The Veteran complained of a hacking cough, but no chest pain of wheeze, as well as fatigue, loss of appetite, and night sweats.  Records dated February 1948 show that a chest X-ray done 1 week after the Veteran's initial admission into the hospital for pneumonia showed marked clearing of the process of the right upper lung field.  Further, since that time, repeated films showed complete clearing.

STRs dated June 1948 indicate that an X-ray report of the chest revealed bilateral clear lung fields.  The record lists an impression of a healthy chest.

STRs reflect that in a November 1950 examination, the Veteran denied having shortness of breath or chronic cough.  On examination, the Veteran's respiratory system was noted as normal.

The May 1952 separation examination shows the Veteran's lungs and chest were normal.

Private treatment records, primarily for treatment of neck pain, showed no complaints of chest pains, dyspnea or orthopnea.

In a January 2008 statement, the Veteran stated that as a Private stationed in Honolulu, Hawaii, he spent about 40 days being checked for tuberculosis, which was ultimately diagnosed as pneumonia.

No post-service medical evidence of residuals of pneumonia has been submitted.

The Board finds that there is no current credible diagnosis of pneumonia.  The record does not show a current respiratory disability.  The Veteran's STRs reflect that while he was diagnosed with pneumonia in January 1948, subsequent June 1948 records showed the Veteran had clear lung fields.  Further, the Veteran's November 1950 and May 1952 examinations revealed normal respiratory systems.  The mere fact of an in-service disease is not enough; there must be chronic disability resulting from such disease.  Here, there is no probative evidence that shows that the Veteran had a current diagnosis of pneumonia or residual respiratory disorder at any point during the pendency of his claim.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Concussion

The Veteran contends that he is entitled to service connection for the residuals of a concussion sustained in service.

The Veteran's STRs are silent for any complaints, treatment or diagnosis related to a concussion sustained in service.

In a May 2011 VA Form 9, however, the Veteran stated he suffered a head and neck injury in Korea, when he was hit in the forehead with a "potato masher type concussion grenade."  He noted the grenade did not detonate, but that the force of the impact knocked him down and that he had a bad headache for a while.  As noted above, the Veteran received the Purple Heart and service treatment records show that he was wounded by a missile (Veteran contends grenade) in the forehead in December 1951.  The Board finds that the Veteran's lay contention constitutes satisfactory lay evidence that the claimed head injury was incurred in combat as it is consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease; it is not equivalent to a statutory presumption that the claimed condition is service connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (citing Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ( "Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994) (noting that section 1154(b) "evinces a strong intent to provide generously for the service-connected disabilities of combat veterans by liberalizing the methods of proof allowed"); Wade v. West, 11 Vet. App. 302, 304-05 (1998) (discussing Collette and subsequent decisions of this Court interpreting section 1154(b) as reducing the evidentiary burden only as to the question of in-service incurrence).  In other words, under section 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease, but application of that section does not alter the fundamental requirements of a current disability or a medical nexus to service.  See Dalton , 21 Vet. App. at 37; see also Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996); Caluza, 7 Vet. App. at 507-08.   Therefore, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit "sufficient evidence of a causal nexus between that in-service event and his or her current disability as required by Caluza."  See Dalton , 21 Vet. App. at 37 (quoting Wade, 11 Vet. App. at 305; see also Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999) (holding that the provisions of section 1154(b) do not provide a substitute for medical nexus evidence).

The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.   Here, no post-service medical evidence of residuals of a concussion has been submitted.  The Veteran has not clearly identified the residuals of a concussion for which he is seeking service connection.  The Board finds that there was no current credible diagnosis of residuals of a concussion at any time during the pendency of the Veteran's claim.  Thus, the weight of the probative evidence weighs against a finding that the Veteran had a current disability relating to residuals of a concussion, at any time during the pendency of his appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Neck Injury

The Veteran contends he is entitled to service connection for a neck injury, to include arthritis, as a result of an injury incurred in service.

The Veteran's STRs show that in an April 1950 entrance examination, the Veteran's neck, including thyroid, trachea, and larynx, were noted as normal, as were the Veteran's spine and extremities, including bones, joints, muscles, tendons, deformity, and old fractures.

In his May 1952 separation examination, the Veteran's spine was again noted as normal.  As noted above, the Board finds that the Veteran's lay contention constitutes satisfactory lay evidence that he sustained a neck injury in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The mere fact of an in-service injury, however, is not enough; there must be chronic disability resulting from such injury.  

Private treatment records show treatment for neck pain, radiating into the left arm.  The Veteran stated he was climbing a steel ladder and injured his neck and left arm in June 1977.  The examiner added that it was suspected the Veteran was on the job when the injury occurred.  The Veteran noted the pain was constant in his neck and very intense.  The Veteran also reported some back pain in the past, which was treated conservatively.  

The Veteran felt he was generally in good health, without prior complaints of pain or swelling in the neck.

A September 1977 X-ray report of the cervical spine showed the Veteran's vertebral bodies were well aligned with no fractures or subluxation noted.  A needle was seen in the C6-C7 disc space.  The report indicated that hemostats partially obscured the cervical spine.  Cervical spondylosis was noted.

A September 1977 operative report showed a preoperative and postoperative diagnosis of a ruptured C5 and C6 disc.  The operation was performed for purposes of excision of C5-6 disc with anterior cervical fusion C5-6 and C6-7.

A post-operative report dated October 1977 showed the Veteran was doing well after the surgical procedure, with circulation and sensation, and very little pain in his arm or legs.

In an August 2009 notice of disagreement, the Veteran stated that while in service he was hit in the forehead with a North Korean hand grenade while on night patrol.  He stated he was treated in the field, and was hurting very badly from the shoulders up.  He stated that he did not want to leave the front line despite his injuries because he was needed at that time.

In a January 2008 statement, the Veteran stated that during the Korean War, he was hit with grenade shrapnel in his chin, and as a result, began to experience neck pain.  He stated that he later found that he had injured vertebrae in his neck, and had a cervical fusion and bone grafting.  He further noted experiencing a lot of arthritic pain as a result of the old injury.

In a May 2011 VA Form 9, the Veteran stated that in 1977, Dr. J.H. performed a cervical fusion on his neck that included 2 discs and 3 vertebras.  He further stated that at that time, J.H. told him that "these bones" were injured 25 to 30 years earlier, and that he had "reinjured an old injury."  The Veteran noted that he told J.H. about getting a head and neck injury in Korea, when he was hit in the forehead with a "potato masher type concussion grenade."  

The Veteran further stated that following his surgery and rehabilitation, he had a lot of nerve damage in his neck and other areas, which made it difficult for him to drive safely.

The Board finds that there is not a current credible diagnosis of a neck disability.  Though the Veteran's private treatment records show a surgical procedure in 1977 for a neck injury, there is no current medical evidence regarding the Veteran's neck.  Records showing a remote diagnosis of a neck disability in the context of a post-service accident are not probative evidence of a current disability in connection with the current claim.  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Here, the Board finds that the 1977 evidence of a neck disability is not a "recent" diagnosis of disability so as to constitute a current disability that existed at the time the claim was filed.  As discussed above, the Veteran was advised of the delegation of duties in the July 2008 letter in regard to relevant evidence in the custody of Dr. G.O. identified by the Veteran but unfortunately the Veteran did not respond.  While the Veteran is competent to report on symptoms, the question presented here involves a complex medical nexus question as there is evidence of a significant post-service intercurrent neck injury.  The Veteran's lay description of a current neck disability is insufficient to submit for a medical nexus opinion for purposes of determining whether any current neck disability is related to the in-service neck injury as any medical opinion offered would be based on speculation.  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  As such, the Board finds there was no presently diagnosed disability at any time during the pendency of the appeal, and that service connection is not available for a neck disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Shrapnel Injury to Neck

The Veteran contends that he is entitled to service connection for a shrapnel injury to the neck as a result of an injury incurred in service.

The Veteran's STRs show that in an April 1950 entrance examination, the Veteran's neck and spine were normal.  The Veteran's STRs show that on examination in April 1950 and May 1952, there were no noted marks on the Veteran's skin aside from tattoos, and the examiner noted no defects.

In an August 2009 notice of disagreement, the Veteran reported an injury that occurred in February 1952 from an incoming artillery round that exploded about 20 feet from him.  He noted that one small fragment lodged into the right side of his chin.

The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  The Board finds that there was no current credible diagnosis of residuals of a shrapnel injury to the neck at any time during the pendency of the claim.  Thus, the weight of the probative medical evidence weighs against a finding that the Veteran had a current shrapnel injury to the neck at any time during the pendency of his appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


E.  Injury to Face

The Veteran claims entitlement to service connection for a facial injury, including a shrapnel injury and facial scars, sustained in service as the result of an in-service injury.  

The Veteran's STRs show that on examination in April 1950, there were no noted marks on the Veteran's skin aside from tattoos, and the examiner noted no defects.

Service treatment records show that the Veteran was wounded by a missile (Veteran contends grenade) in the forehead in December 1951.  Again, in a May 1952 separation examination, the Veteran had no identifying body marks or scars aside from tattoos on his left and right chest, and left deltoid.  The examiner also noted the Veteran's head, face, neck and scalp were normal.

In a January 2008 statement, the Veteran stated that during the Korean War, he was hit with grenade shrapnel in his chin, and knocked out.  He further stated that he had a permanent scar to his chin, and also chipped two teeth that he eventually lost.

In an August 2009 notice of disagreement, the Veteran reported a second injury that occurred in February 1952 from an incoming artillery round that exploded about 20 feet from him.  He noted that one small fragment lodged into the right side of his chin.  He stated that since that time, he had suffered from numbness in his lower lip.

The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  No post-service medical evidence of residuals of a facial injury has been submitted.  The Board finds that there was no current credible diagnosis of residuals of an injury to the face, including a shrapnel injury or facial scarring at any time during the pendency of the Veteran's claim.  Thus, the weight of the probative medical evidence weighs against a finding that the Veteran had a disability from residuals of a facial injury at any time during the pendency of his appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

F.  Dental Condition

The Veteran claims entitlement to service connection for a dental condition, to include chipped teeth, and abscessed tooth, and gum damage as a result of an injury incurred in service.  

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  However, as the Veteran is deceased, entitlement to noncompensable service connection for dental conditions for the sole purpose of receiving VA outpatient dental services and treatment is not considered.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

A May 1948 dental rating sheet shows teeth 6 and 7 on the upper right and tooth 6 on the upper left were missing.  Additionally, tooth 14 on the lower right and teeth 10, 14, and 15 on the lower left were missing.  Teeth 4 and 8 on the upper right, and teeth 4 and 8 on the upper left were classified as restorable carious teeth.  Teeth 12, 13 and 15 on the lower right, and teeth 12 and 13 on the lower left were also classified as restorable carious teeth.  The Veteran's teeth were determined to be without periodontoclasia and with slight calculus.  The examiner noted suspected dental foci.

A separation examination in May 1949 showed the Veteran was missing teeth 6 and 8 on the upper right side, and tooth 8 on the upper left.  The Veteran was also missing tooth 6 on the lower right and teeth 2, 6, and 7 on the lower left.  

An April 1950 dental rating sheet shows the Veteran underwent examination, during which time the teeth numbers 1, 3, 14, 19, 26, 30, and 32 were missing.

A November 1950 dental rating sheet shows that the Veteran underwent examination, during which teeth numbers 1, 3, 16, 19, 26, 28, 30, and 31 were missing.

An April 1951 dental rating sheet shows that the Veteran underwent examination, during which teeth numbers 1, 2, 14, 19, 26, 30, and 32 were missing.

A May 1952 dental rating sheet shows that the Veteran underwent examination, during which teeth numbers 1, 3, 14, 18, 19, 23, and 30 were missing.

In a January 2008 statement, the Veteran stated that during the Korean War, he was hit with grenade shrapnel in his chin, sustaining a permanent scar to his chin, and two chipped teeth that he eventually lost.

In an August 2009 notice of disagreement, the Veteran reported a second injury that occurred in February 1952 from an incoming artillery round that exploded about 20 feet from him.  He stated he was thrown head first into the side of a tree.  He noted that several of his bottom teeth were chipped, and that the bottom lip and the side of his mouth were cut from the broken teeth.

The Veteran claimed that in February 1952 he chipped two of his lower teeth while serving in combat, and later lost these teeth.  He also claimed several of his bottom teeth were chipped in another incident.  

As noted above, the Board finds that the Veteran's lay contention constitutes satisfactory lay evidence that he sustained a head injury in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There, however, is clear and convincing evidence to the contrary that during such injury he also sustained chipped teeth at the time.  The described injury is inconsistent with the service dental records which do not document chipped teeth.  Significantly, no evidence of post-service dental treatment has been submitted.  This is significant because the service dental records show the Veteran entered service with dental conditions and that he had dental conditions prior to the claimed combat injuries, and the exam at separation does not show the claimed condition.  Thus, the current condition of the teeth is significant for purposes of determining whether any current condition of the teeth is related to the in-service head trauma.  Indeed, teeth are service connected on an individual basis so a general lay assertion that the "teeth" are service connected is insufficient to establish a current disability.  The lack of current dental records prevents a finding of a current dental disability.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes.  38 C.F.R. § 4.150.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for residuals of a concussion is denied.

Entitlement to service connection for residuals of a neck injury, to include arthritis is denied.

Entitlement to service connection for residuals of a shrapnel injury to the neck is denied.

Entitlement to service connection for residuals of an injury to the face, to include a shrapnel injury and scars is denied.

Entitlement to service connection for a dental condition, to include chipped teeth, an abscessed tooth, and gum damage is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


